Title: To James Madison from Richard S. Hackley, 9 February 1821
From: Hackley, Richard S.
To: Madison, James


                
                    Sir
                    Washington 9th Feby. 1821.
                
                Presuming, on the letter of Introduction, from Governor Randolph, which I had the honor to deliver to you, some short time since, The friendly dispositions, expressed towards me, and evinced, in your recommendation of me, to the President, I beg permission to State, That I yesterday, solicited the appointment of Collector of the Port of St. A[u]gustine, in East Florida, whenever the Executive shall deem it proper to make such an appointment.
                The president, sugested the propriety of directing my recommendations, for that office, to the Secretary of the Treasury, Mr. Crawford, as the channel through which this appointment will properly come, and that of addressing yourself & Governor Randolph, for a line of recommendation to that Gentleman.
                Unprovided with recommendations to that Gentleman, I can only calculate upon the goodness of such acquaintance as I have in Congress, to name me to him. And I shall feel most grateful, for whatever recommendation of me, you may deem it proper to add. With Sentiments of the highest respect, I have the honor to be Sir Yr: Most Obt. Hble sert.
                
                    Richd: S: Hackley
                
            